ON PETITION EOR REHEARING.
Per Curiam.
Counsel urge the following among other grounds for a rehearing:
“ The general instructions given in this case were not cured by the specific instruction hypothetically applied to the facts of Miss Owens’ attempt to alight from the car. Her testimony established two independent, distinct causes of action:
*130“(1) The negligently carrying of Miss Owens past her destination, i. e., the corner of Race and Colfax.
“ (2) The failure of the company to allow her sufficient time within which to safely alight from the car.
“Her testimony clearly and fully established prima facie both of these causes of action. Her testimony as to the first one, i. e., carrying her past her destination, was not denied. * * * Of course, as a matter of law, the judgment * * * upon the first cause of action, namely, carrying her past her destination, would be clearly excessive and unwarranted. But who can say upon which theory, under the general instructions in this case, the jury proceeded in finding its verdict ? So far as Miss Owens’ testimony is concerned, a verdict in her favor would be warranted upon either cause of action, and, therefore, it is submitted that the specific instruction as to what would constitute negligence by Miss Owens in alighting from the car, did not correct the error of the general instructions given in this case.”
The view thus clearly presented was not discussed in the former opinion, though it was fully considered before that opinion was announced. The argument is forcibly put, but the record furnishes a complete answer to it.
First: Plaintiff did not by her suit claim any damages on the ground that she had been negligently carried past her destination. The only allegation of negligence stated in her complaint was as follows:
“ That defendant so negligently, carelessly and unskillfully managed and operated its said railway, and the cars aforesaid, that said plaintiff when attempting to alight from the said car, and while exercising all due care in that behalf, was suddenly and violently thrown to the ground, and thereby was greatly bruised and wounded in and upon the head of plaintiff and upon other parts of the body of plaintiff.”
Second: The first instruction given by the court to the jury definitely specified the sole ground upon which plaintiff claimed a recovery. It stated plaintiff’s claim as follows: That the defendant company was a carrier of passengers for hire, *131and “ received plaintiff on one of its cars and for a certain hire and reward paid by plaintiff undertook her carriage along Fifteenth street and the said Colfax avenue; that defendant so negligently, carelessly and unskillfully managed and operated its said railroad and cars that plaintiff, while attempting to alight from said car, and while exercising all due care on her part, was suddenly and violently thrown to the ground, and thereby was greatly bruised and wounded in and upon her head and other parts of her body, and was made unconscious, and then suffered and from thence hitherto hath suffered great pain in body and mind by reason of said injury.” This, in connection with the other instructions, restricted plaintiff’s claim to recover to the second ground above stated.
There is nothing in the pleadings, or in the charge of the court to the jury, to indicate that plaintiff had any other cause of action than as above stated; nor does it appear that any other ground of complaint was urged against the defendant company at the trial. It would be entirely unwarranted, therefore, for this court to indulge the supposition that the jury might have based their verdict upon some other, cause of action.
The other grounds upon which a rehearing is asked were sufficiently discussed in the former opinion. This ease, owing to its apparent hardship against the appellant company, has been presented by counsel with great zeal and ability; but upon careful consideration, there appears no substantial ground to justify an appellate court in disturbing the final judgment in the case. The petition for rehearing must, therefore, be denied.

Rehearing denied.